Name: Commission Regulation (EC) No 624/2003 of 7 April 2003 on the issue of system B export licences in the fruit and vegetables sector (lemons)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0624Commission Regulation (EC) No 624/2003 of 7 April 2003 on the issue of system B export licences in the fruit and vegetables sector (lemons) Official Journal L 090 , 08/04/2003 P. 0003 - 0003Commission Regulation (EC) No 624/2003of 7 April 2003on the issue of system B export licences in the fruit and vegetables sector (lemons)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2),Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(3), as last amended by Regulation (EC) No 1176/2002(4), and in particular Article 6(6) thereof,Whereas:(1) Commission Regulation (EC) No 307/2003(5) fixes the indicative quantities for system B export licences other than those sought in the context of food aid.(2) In the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for lemons will shortly be exceeded. This overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector.(3) To avoid this situation, applications for system B licences for lemons after 7 April 2003 should be rejected until the end of the current export period,HAS ADOPTED THIS REGULATION:Article 1Applications for system B export licences for lemons submitted pursuant to Article 1 of Regulation (EC) No 307/2003, export declarations for which are accepted after 7 April 2003 and before 14 May 2003, are hereby rejected.Article 2This Regulation shall enter into force on 8 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 268, 9.10.2001, p. 8.(4) OJ L 170, 29.6.2002, p. 69.(5) OJ L 45, 19.2.2003, p. 4.